DETAILED ACTION
Acknowledgements
In the reply filed September 29, 2021, the applicant amended claims 1, 13, and 20. 
Currently claims 1-20 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathisen (U.S. Pub. No. 2020/0182003).
Regarding Claim 1, Mathisen discloses an apparatus for providing auxiliary equipment at a subsea location, comprising: 

At least one electronic auxiliary device (80a, b) in the housing (10); 
At least one connector member (Figure 19: 32) extending through a portion of the housing (10) to connect at least one connection element of the wet receptacle connector (Figure 20, top 13) to a respective at least one connection element of the wet plug connector (Figure 20, bottom 13), 
Wherein the auxiliary device (80a, b) is connected to the connector member (Figure 19: 32) in the housing (10) to connect the auxiliary device (80a, b) to the connector member (Figure 19: 32).
Regarding Claim 2, Mathisen discloses the apparatus as claimed in claim 1, further comprising: the auxiliary device (80a, b) comprises a wireless communication device (Paragraph [0139]) (via 14).
Regarding Claim 3, Mathisen discloses the apparatus as claimed in claim 2, further comprising: the wireless communication device (Paragraph [0139]) comprises an acoustic or optical or radio frequency communication device.
Regarding Claim 4, Mathisen discloses the apparatus as claimed in claim 2, further comprising: 
The wireless communication device (Paragraph [0139]) comprises a wireless receiver element for receiving data transmitted via a wireless communication link from at least one sensor (70) remote from said housing (10).
Regarding Claim 5, Mathisen discloses the apparatus as claimed in claim 2, further comprising: 
The wireless communication device (Paragraph [0139]) comprises a wireless transmitter element for transmitting data to at least one remote sensor (70) via a wireless communication link.
Regarding Claim 6, Mathisen discloses the apparatus as claimed in claim 1, further comprising:  
2The housing (10) provides an adaptor unit securable between wet mating connectors of a subsea fixture and an associated flying lead (connected to 2CI) respectively(Paragraphs [0136] – [0148]).
Regarding Claim 7, Mathisen discloses the apparatus as claimed in claim 1, further comprising: 
The connector member (Figure 19: 32) comprises a wired data bus and/or power rail (Paragraphs [0136] – [0148]).
Regarding Claim 8, Mathisen discloses the apparatus as claimed in claim 1, further comprising: the at least one connector member (Figure 19: 32) comprises an optical fibre element (Paragraphs [0136] – [0148]).
Regarding Claim 9, Mathisen discloses the apparatus as claimed in claim 1, further comprising: 
The auxiliary device (80a, b) is connected to the at least one connection element of a wet receptacle connector (Figure 20, top 13) and the at least one connection element of the wet plug connector via a wired and/or optical connection (Paragraphs [0136] – [0148]).
Regarding Claim 10, Mathisen discloses the apparatus as claimed in claim 1, further comprising: 
The housing (10) is a water resistant and pressure resistant housing (10).
Regarding Claim 11, Mathisen discloses the apparatus as claimed in claim 1, further comprising: the wet mate receptacle connector (Figure 20, top 13) is on an upper external surface of the housing (10) and the wet mate plug connector is on a lower external surface of the housing (10).
Regarding Claim 12, Mathisen discloses the apparatus as claimed in claim 1, further comprising: 
The subsea location comprises a subsea production system installation that comprises a Subsea Control Module (SCM)(2) and the SCM comprises the at least one wet mate receptacle connector (Connects to bottom 13).
Regarding Claim 13, Mathisen discloses a method of retro fitting auxiliary equipment at a subsea location, comprising the steps of: 
Disconnecting a flying lead (connected to 2CI), terminated by a flying lead wet mate plug connector, from a subsea fixture (2) comprising at least one subsea fixture wet mate receptacle connector (2CI).
Securing a housing (10) containing at least one electronic auxiliary device (80a, b) to the subsea fixture (2) by securing a housing wet mate plug connector (Figure 20, bottom 13) of the housing (10) to the subsea fixture wet mate receptacle connector (2CI);  
The housing containing at least one connector member (32 or 25 or 43) connecting at least one connection element of a housing wet mate receptacle connector 
Regarding Claim 14, Mathisen discloses the method as claimed in claim 13, further comprising: 
Electrically connecting the electronic auxiliary device (80a, b) to a power supply by securing the housing (10) between the flying lead (connected to 2CI) and subsea fixture (Paragraphs [0136] – [0148]).
Regarding Claim 15, Mathisen discloses the method as claimed in claim 13, further comprising: 
Connecting the electronic auxiliary device (80a, b) to a data communication pathway (Paragraph [0142]) extending between the subsea fixture and the flying lead (connected to 2CI) by securing the housing (10) between the flying lead (connected to 2CI) and the subsea fixture thereby locating at least one connector member (Figure 19: 32) of the housing (10) in communication with the subsea fixture and/or the flying head and the electronic auxiliary device (80a, b).
Regarding Claim 16, Mathisen discloses the method as claimed in claim 13, further comprising: 
Receiving data from or transmitting data to a sensor (70) element remote from the subsea fixture via the electronic auxiliary device (80a, b).
Regarding Claim 17, Mathisen discloses the method as claimed in claim 16, further comprising: 

Regarding Claim 18, Mathisen discloses the method as claimed in claim 16, further comprising: 
Providing data received wirelessly at the electronic auxiliary device (80a, b) to a processor element in the subsea fixture or a processor element connected to the electronic auxiliary device (80a, b) via the flying lead (connected to 2CI).
Regarding Claim 19, Mathisen discloses the method as claimed in claim 16, further comprising: 
Wirelessly communicating between the electronic auxiliary device (80a, b) and a sensor (70) remote from the electronic auxiliary device (80a, b) via acoustic and/or optical and/or radio frequency wireless communication.
Regarding Claim 20, Mathisen discloses a method of retrieving and/or replacing a subsea adaptor comprising a housing (10) containing a first electronic auxiliary device (80a, b) and at least one wet mate receptacle connector (Figure 20, top 13) and at least one wet mate plug connector (29) (22), and at least one connector member (32 or 25 or 43) connecting at least one connection element of the wet mate receptacle connector (Figure 20, top 13) to a respective at least one connection element of the wet mate plug connector (29) (22), comprising the steps of: 
Via an ROV or AUV or diver, disconnecting a flying lead (connected to 2CI) terminated in a flying lead wet mate plug (2CI) connector from a first housing (10) .

Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 13, and 20, the applicant argues that Mathisen does not disclose a housing including at least one wet mate receptacle connector and at least one wet mate plug connector spaced apart from the receptacle connector, and that Mathisen’s element 13 top and bottom do not fit the limitations required of said connectors by the claims. 
The examiner respectfully submits that Mathisen discloses that connector 32 (of which 13 is a component) and connector 30 (of which the lower 13 is a component), which can be seen in Figure 7 in addition to Figure 20, meet the limitations of at least one wet mate receptacle connector and at least one wet mate plug connector spaced apart from the receptacle connector.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679